Per Curiam:
From the evidence the jury might have found that the speed limit in the yard was six miles per hour, and that the car causing the intestate’s death was proceeding at an excessive speed, that the switch stand was not lighted and that there were knuckles and other obstructions in the six foot. It' is not necessary for the plaintiff to prove whether the-intestate tripped over a part of the switch stand, the rod or obstructions in the six foot. It is enough, if it appears that there were obstructions, and that by reason of the excessive speed, the failure to light the switch stand, and the other conditions existing,, the intestate’s death was caused by the negligence of the defendant. The judgment should, therefore, be reversed *333and a new trial granted, with costs to appellant to abide the event.
All concurred, except Lyon, J., dissenting, in opinion, in which Smith, P. J., concurred.